Citation Nr: 1111268	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-27 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2009, the Board remanded this matter to the RO for a VA examination and opinion.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the January 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Veteran requested a travel Board hearing in his September 2008 substantive appeal.  In November 2008, the Veteran submitted a written statement withdrawing his request for a Board hearing.  Accordingly, the Board considers the Veteran's hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hemorrhoids are not related to military service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a February 2007 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hemorrhoids, including the information and evidence necessary to establish a disability rating and an effective date should service connection be awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains private treatment records, VA treatment records and a February 2010 VA examination report.  

The February 2010 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and a physical evaluation.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record to include the Veteran's lay statements.  As such, the Board finds the February 2010 VA examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Board observes that the Veteran's service treatment records are unavailable.  In April 2001, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  NPRC responded in December 2001 noting that the records are fire-related and cannot be reconstructed.  In response to a July 2001 letter from the RO indicating a possibility that his records were destroyed in the 1973 fire at NPRC, the Veteran submitted a hospital admission report dated in September 1957 in Tokyo, Japan.  In June 2002, the RO contacted the NPRC in an attempt to obtain the Veteran's inpatient clinical records at the U.S. Army Hospital in Tokyo, Japan from January 1957 to December 1957.  NPRC responded in December 2002 noting that no clinical records were found from the U.S. Army Hospital in Tokyo.  In the October 2006 VCAA letter, the RO requested that the Veteran to submit any service treatment records in his possession.  In August 2007, the RO again requested the Veteran's service treatment records and clinical records from the U.S. Army Hospital in Tokyo between September 1957 and October 1957.  NPRC responded in September 2007 noting that a search of available records failed to produce any items for this Veteran.  

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  As noted above, the RO attempted to obtain the Veteran's service treatment records and inpatient treatment records on numerous occasions.  The RO made a formal finding on the unavailability of the Veteran's service treatment records in September 2007 documenting the attempts to obtain the Veteran's records.  In addition, the RO sent a letter to the Veteran in September 2007 notifying him that they were unable to obtain copies of his service treatment records and included a description of the attempts made to obtain these records.  The letter informed the Veteran of alternative sources of evidence including statements from service medical personnel, buddy statements, employment physical examinations, medical evidence of post service treatment (particularly soon after military service) and letters written in service.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  The Veteran responded in September 2007 stating that he has sent over the years all of the records he could get (even the morning report he submitted from the Tokyo Army Hospital).  He also noted that the doctors he saw when he came back from service are deceased and he could not get his medical records from them.  Thus, the Board finds that the RO made reasonable and continued efforts to obtain the Veteran's service treatment records, further attempts would be futile and the Veteran was notified of the unavailability of records with information on alternative sources of evidence.  

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and it concludes that the Veteran has not identified further available evidence not already of record.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for hemorrhoids in November 2006.  He contends that he has had continuous problems with hemorrhoids since military service.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection for hemorrhoids, the Board must determine whether the evidence shows the Veteran has a current diagnosis of the claimed disability.  The February 2010 VA examination shows a current diagnosis of hemorrhoids.  Accordingly, the Board finds that the first criterion for service connection has been met.  

Unfortunately, the Veteran's service treatment records are unavailable and there is no medical evidence of record that shows that the Veteran complained of or received treatment for hemorrhoids during military service.  The fist medical evidence of record that indicates that the Veteran had hemorrhoids was in a January 1998 private treatment record where the Veteran reported a medical history of hemorrhoids and a colonoscopy confirmed a diagnosis of internal hemorrhoids.  The Board finds that the passage of approximately 40 years between discharge from active service and the first medical documentation of the claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, there is no medical evidence of record indicating that the Veteran's hemorrhoids began in service or is otherwise related to military service.

The Veteran was provided with a VA examination in February 2010.  The examiner determined that the Veteran's hemorrhoids with rectal outlet bleeding are not related to military service.  He explained that the Veteran reported that his complaints primarily started while working after military service at a job that required strenuous lifting.  The examiner noted that that there was absolutely no indication that the Veteran's complaints are attributable to an in-service illness, injury or event and clinical anorectal examination demonstrates minimal if any hemorrhoids.  The Board finds this opinion to be highly probative as the examiner reviewed the claims file, obtained an oral history from the Veteran, physically evaluated the disorder and provided a clear explanation for his medical opinion based on the evidence of record and lay statements from the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board recognizes that the Veteran contends that he was treated for hemorrhoids in service and he has had a continuity of symptoms of hemorrhoids since military service.  The Veteran is competent to report observable symptoms, such as in this case, rectal bleeding and pain in service and a continuity of symptoms since military service.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran has provided conflicting statements with respect to the onset of symptoms of hemorrhoids.  Specifically, in the February 2010 VA examination the Veteran reported that he had been aware of his hemorrhoids for over 20 years and that his symptoms became apparent in a civilian job requiring strenuous activity after military service.  Thus, the Board concludes that the Veteran's statements of hemorrhoids in service and a continuity of symptoms since service are not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hemorrhoids.  In reaching this conclusion, the Board has determined that the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, the Veteran's claim of entitlement to service connection for hemorrhoids is not warranted.


ORDER

Entitlement to service connection for hemorrhoids is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


